DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma et al. US Publication 2010/0129284 in view of US Patent Publication 2004/0103782.
Regarding claim 1, Niitsuma teaches a system comprising (See Figure 4):

b) A first outlet of the PSA is connected to a first membrane separation C5 having a permeate and non-permeate side;
c) A second membrane C4 is in communication with the PSA and receives a portion of the tail gas C112.
Niitsuma does not explicitly teach that the net gas feed stream is compressed before entering the PSA, however does teach that the feed pressure preferably comprises between 1-5 MPa ([0097]). The reformer upstream operates at a preferred pressure between 0.2 MPa to 2 MPa ([0087]), thus it is implied that compression occurs for the net gas feed before entering the PSA.
Wascheck teaches a gas treatment system comprising feedstream being compressed at unit 6 before entering the PSA 9 downstream ([0031]). Thus, it is conventional and obvious for one having ordinary skill in the art to include a compressor in Niitsuma to set the net gas stream to the preferred pressure before entering the PSA.
Regarding claim 2, Niitsuma teaches compressors C7 and C8 which compress the tail gas streams before entering the membranes ([0211]-[0212]).
Regarding claim 3, the non-permeate streams are sent to a reformer or adsorber to recover a fuel gas stream C118and an C3+ stream C124. 
Regarding claims 4, Niitsuma teaches stop valves (v1- v24 in Figure 3) and pressure reducing valves (v25), thus it is implied there is a control system to operate the valves to control the flow of the tail gas streams to the membrane.
Regarding claim 5, Wascheck teaches the second permeate stream is recycled upstream to the PSA via line 29, thus it would have been obvious to use a hydrogen-rich permeate stream as a purge gas.
Regarding claim 6, the temperatures of the membranes are maintained at set range thus it is implied that there is a control system to set the temperature ([0087]).
Regarding claims 9 and 10, the membranes are set to a specified pressure, thus it is implied that the membranes are controlled by a control system. It would be further conventional in the art to operate them independently. 
Regarding claim 19, Niitsuma teaches the PSA comprises adsorbents to remove impurities ([0095]), 

Claims 7, 8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma et al. US Publication 2010/0129284 in view of US Patent Publication 2004/0103782 and in further view of Lochandwala et al. US Publication 2007/0125537.
Regarding claims 7, 8, 12-14, and 16-18, the aforementioned does not explicitly teach controlling the permeate pressure by controlling the ratio or bank of membranes within the first and second membranes.
However, Lokhandwala teaches a two stage membrane system wherein the first and second membranes comprise banks of modules where the pressure can be controlled by the ratio of the permeate and flow ([0029]-[0032]). By splitting each stage into two steps, so that there are four banks of membrane modules in the system, a high degree of control over natural gas product recovery, gas composition and operating costs can be obtained.  Such control is highly desirable to account for the expected 
Regarding claim 15, Lokhandwala teaches a controller incorporating one or more switches, which changes the valve settings in response to gas pressure or flow rate and individually operated valves that open and close in response to sensory input, at preset times or in response to some other stimulus [0088]-[0092].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772